﻿
I am pleased to convey to Mr. Dante Caputo the heartfelt congratulation of the delegation of Niger on his election to the presidency of the forty-third session of the General Assembly. His election is a well-deserved tribute to a seasoned politician and a talented, experienced diplomat. It is also testimony to the Assembly's recognition of the positive role played by his country, Argentina, in international affairs.
Naturally, we wish also to congratulate the other members of the Bureau. I am confident that under his guidance our work will be successful, and I wish to assure him of the full co-operation of my delegation.
The change in world affairs since the previous session of our Assembly is a source of satisfaction because of prospects for the settlement of conflicts. Nevertheless, there are still grounds for concern.
In Africa, the racist Pretoria regime continues to defy the international community and to disregard all decisions taken by the United Nations and the Organization of African Unity (OAU) demanding the abolition of apartheid and independence for Namibia. 
Niger has been closely following efforts being made in southern Africa to set in motion, as of 1 November 1988, the process of independence for the Territory of Namibia, in keeping with Security Council resolution 435 (1978), and to find a comprehensive solution to the conflict between Angola and South Africa that has been going on for so many years. My country is not only very interested in the ongoing talks between the parties concerned but also particularly hopeful that they will lead to a lasting agreement.
However, given the fact that South Africa has time and again presented the international community with underhanded manoeuvres, delaying tactics and other repeated about-turns, Niger is suspicious and intends to maintain vigil, ice·, hence it calls upon the Assembly to keep up constant pressure on that country until it heeds reason and complies with its decisions.
Within South Africa itself, Niger will continue to demand the dismantlement of the abhorrent policy of apartheid and the unconditional release of all political prisoners, including in particular Nelson Mandela. Finally, my country reiterates its support for the just, legitimate struggle of the freedom fighters of the African National Congress (ANC), the Pan Africanist Congress (PAC) and the South West Africa People's Organization (SWAPO).
In the far eastern part of our continent, the Horn of Africa is starting to enjoy a climate of peace and security. We hope that guns will forever be silent in that region and that reconciliation and mutual trust will be strengthened between the fraternal peoples concerned.
In Chad, an area of peace is being established. Niger is both relieved and gratified, for it has always called for dialogue and a return to negotiation. My country hopes that the ground swell of peace we are witnessing throughout the world will reach Africa too, and in particular Chad. In this respect, we are very happy to enter the process of normalization of relations between Chad and Libya, which was initiated by the restoration of diplomatic relations between the two countries. In the far west of Africa, a serious problem still persists: I refer to the conflict in the Western Sahara between peoples whose origin, history, culture and religion have tended to bring them closer towards unity.
The Government and the people of Niger have been following with keen interest the diplomatic efforts made in the region to narrow the Moroccan and Algerian positions on the one hand and to have Morocco and the POLISARIO accept, on the other. United Nations proposals on the organization of a referendum on self-determination 
We invite the opposing parties to avoid any action that might compromise the current peace process and to redouble contacts to narrow their differences.
Accordingly, we exhort all parties to continue to trust in our messenger of peace, Secretary-General Javier Perez de Cuellar, and to give him their full co-operation.
There is another source of concern in Africa that cannot be ignored. I refer o the 6 million refugees and other displaced persons and to the fact that their number is constantly increasing. 
The plight of these unfortunate people deserves special attention by the General Assembly; this tragic situation cries out to the conscience of the world. We sincerely hope that recommendations adopted on this question, especially those adopted at the recent Oslo conference, will be implemented as soon as possible in order to end forthwith the untold daily suffering of these throngs of exiles.
In the rest of the world, other threats to international peace and security continue to be of concern. Of these, the foremost is the Iran-Iraq war, which is among the most fratricidal since the end of the Second World War and has lasted eight long years. Niger has followed, supported and encouraged the efforts of the United Nations, the Organization of the Islamic Conference and, especially, the Secretary-General, Mr, Javier Perez de Cuellar, towards the conclusion and signature of a cease-fire agreement between the belligerents, followed by the convening of peace negotiations. My country is happy that Iran and Iraq have accepted Security Council resolution 598 (1987) as a basis for preliminary negotiations in Geneva.
My country appeals to those two members of the Islamic union to put aside past rancour and continue to show a political will as determined as that which led to the cease-fire, with a view to attaining the ultimate goal, which continues to be peace.
Another deadly conflict, that in Afghanistan, is also of concern to us. But the withdrawal of foreign troops from the territory of that country that began a few months ago following the 14 April 1988 Geneva agreement between the super- · Powers, reached under the auspices of the Secretary-General, is a sign that peace will soon return to that country. Niger encourages Mr. Perez de Cuellar to continue his efforts to enable the Afghan people freely to exercise their right to self-determination. 
Turning to the Israel-Palestinian conflict, Niger regrets that peace remains remote. There is a reason for this Israel's continued total disregard for the many United Nations resolutions rejecting and condemning the illegal occupation of Palestinian territories as well as the alteration of their demographic nature and their legal, cultural and religious status.
We in Niger are convinced that an overall just and lasting settlement of the Israel-Palestinian problem necessitates scrupulous respect for Security Council resolutions 242 (1967) and 338 (1973), which recognize, inter alia, the inalienable right of the Palestinian people to self-determination.
It goes without saying that Niger also supports the idea of convening, under United Nations auspices, an international conference on peace in the Middle East with the participation on an equal footing of all parties to the conflict.
The situation in Lebanon is worrisome. That country has been ravaged by war for almost It years. Niger believes that an end to outside interference, particularly by Israel, could help end bloody confrontation and enable the Lebanese people to restore their unity.
In South-East Asia, the Korean peninsula has been in a state of neither war nor peace since the 1953 armistice. We hope that all countries that, like Niger, have relations of friendship and co-operation both with the Republic of Korea and with the Democratic People's Republic of Korea will step up their efforts to help them bring about a peaceful reunification of their country.
In that same region, we continue to follow closely the situation in Kampuchea, whose people is struggling for self-determination and liberation from foreign domination. In Kampuchea as in Afghanistan we condemn the illegal occupation of territories by foreign troops in violation of the norms of international law. The national independence and non-aligned status of that country must of necessity he safeguarded and guaranteed by the international community. 
Let me say a few words about disarmament. Niger is pleased that the two super-Powers were able to conclude an agreement on the dismantling and destruction of a category of missiles. For our part, we hope that all weapons ~ nuclear, biological or chemical - will be covered by a future treaty prohibiting them once and for all. Only this will bring peace and security to mankind.
My delegation believes further that it would be pointless to destroy the weapons amassed on our beloved planet Earth if the arms race were to be moved to outer space and pursued there. Disarmament is the concern of all States, so let us mobilise all our efforts and resources to protect the human race.
With respect to the economy, we wish to say that the gap between the rich industrialized countries and the countries said to be developing is widening. Recently a conference was held at New York under United Nations auspices to carry out a mid-term review of the United Nations Programme of Action for African Economic Recovery and Development 1986-1990, adopted in 1986. It noted that political measures and initiatives under the Programme have not yet resulted in any economic recovery for African States, which despite the expense have instituted structural adjustment measures and economic reform programmes.
To permit economic growth in developing countries in general, and in the poorest countries of Africa in particular, we believe the international community should continue action on the three fronts of debt, trade and raw materials and on the development of human resources.
With respect to debt, the crushing burden of debt servicing constitutes a brake on the development of our States. We believe that sustained joint effort involving a comprehensive, honest view of the problem by all is the only way to bring creditor and debtor countries together for a more just and equitable solution in keeping with the spirit and letter of the recommendations set out in resolution 42/198 and the decision of the seventh session of the United Nations Conference on Trade and Development (UNCTAD).
Unfortunately, the damaging effects on our countries of the world economic crisis are not the only difficulties our hard-working peoples have had to face. Many disasters - drought, desertification, flooding, infestations of locusts and jerboas, and cyclones - hit us year after year, reducing to naught all our efforts and sacrifices in the name of self-sufficiency.
In Niger our rural populations face adversity with dignity and courage. Their efforts alone, unfortunately, are not enough to let them overcome these terrible disasters, and support from the international community is indispensable.
Niger cannot remain silent but must highlight the important and very worrying question of the toxic and radioactive industrial waste that is dumped in Africa, secretly and criminally. As members know, this question was thoroughly discussed in June 1988 at the Organization of African Unity, which recommended finding a solution through negotiations with the industrialized nations responsible for exporting these dangerous wastes.
Niger intends vigorously to denounce and condemn this reckless behaviour and to demand a halt to all transfers of toxic wastes to our continent. Africa cannot let itself be turned into a dumping ground: the survival of our peoples is at stake. The question of human rights has always been a major concern of this Assembly. The United Nations has spared no sacrifice to promote, defend and guarantee human rights throughout the world. The fortieth anniversary of the Universal Declaration of Human Rights, which we are celebrating at the end of the year, should be an opportunity for us all solemnly to reiterate our unswerving, irreversible commitment to the noble principles and ideals of that Declaration. Niger will do so unreservedly because it is enjoying an era of freedom thanks to our Head of State, General Ali Saibou. Since his accession to the Supreme Court in November 1987, he has taken important steps attesting to his determination to promote and guarantee public rights and freedoms. These include the release of all political detainees; the proclamation of a general amnesty authorizing the return to their homes of all citizens of Niger exiled abroad for political reasons; acceleration of the process of constitutional normalization; and, finally, the establishment of a national movement for society in development which, according to the Head of State, will be "a special forum for political expression within which citizens of Niger, men and women, will fight to reaffirm and defend their political, economic and social rights".
The United Nations, in addition to being an instrument for promoting and defending human rights, nations and people, is a special, irreplaceable instrument for the guarantee of international peace and security.
Niger therefore believes that it is the duty of all Members of this Organization to give it unreserved support. As far as we are concerned, we intend to do so despite the enormous difficulties we have to confront, and we fully intend to respect the commitments we have entered into as a sovereign State.
With regard to the recent successes of our Organization under the stewardship of our very competent indefatigable Secretary-General, Niger does not hesitate to issue an urgent appeal to all Member States to meet their financial obligations under the Charter thereby renewing their full confidence in the Organization.
This gesture is particularly necessary since the United Nations has quite rightly just been awarded the prestigious Nobel Peace Prize for 1988 thanks to the exemplary devotion of the peace-keeping forces. Peace obviously has a price that is a fact we must all accept.
Allow me now to convey to Mr. Perez de Cuellar the admiration of Niger for his diplomatic successes in various delicate missions in the service of peace and international solidarity. They certainly redound to the honour of our Organization. We would simply say to him, "Thank you".
In conclusion; Niger hopes the United Nations will continue to enjoy the trust and constant support of all Members so that it can better discharge its noble and lofty mission of the promotion of peace, co-operation and international solidarity.
